Exhibit 10.51

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), effective November 7, 2016 (the
“Effective Date”), is entered into by and between Sysorex USA (the “Employer” or
the “Company”) and Soumya Das (the “Employee”).

 

WITNESSETH:

 

WHEREAS, Employer desires to employ Employee to serve as Chief Marketing Officer
of the Company, and Employee desires to be employed by Employer in such capacity
pursuant to the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:

 

1.        EMPLOYMENT: DUTIES AND RESPONSIBILITIES

 

Employer hereby employs Employee as Chief Marketing Officer of the Company.
Subject at all times to the direction of the Company’s Chief Executive Officer,
Employee shall perform those duties and hold those responsibilities that are
usual and customary for a Chief Marketing Officer to perform and hold. Employee
shall primarily perform his job duties at the Company’s offices located in Palo
Alto, California.

 

2.        FULL TIME EMPLOYMENT

 

Employee hereby accepts employment by Employer, upon the terms and conditions
contained herein, and agrees that during the term of this Agreement the Employee
shall devote substantially all of his business time, attention, and energies to
the business of the Employer. Employee, during the term of this Agreement, will
not perform any services for any other business entity, whether such entity
conducts a business which is competitive with the business of Employer or is
engaged in any other business activity; provided, however, that nothing herein
contained shall be construed as (a) preventing Employee from investing his
personal assets in any business or businesses which do not compete directly or
indirectly with the Employer, provided such investment or investments do not
require any services on his part in the operation of the affairs of the entity
in which such investment is made and in which his participation is solely that
of an investor, (b) preventing Employee from purchasing securities in any
corporation whose securities are regularly traded, if such purchases shall not
result in his owning beneficially, at any time, more than 5% of the equity
securities of any corporation engaged in a business which is competitive,
directly or indirectly, to that of Employer, (c) preventing Employee from
engaging in any other activities, if he receives the prior written approval of
the Chief Executive Officer of the Company with respect to his engaging in such
activities.

 

 

 

 

3.        RECORDS

 

In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employer which relate to
Employer and its business and shall make all such reports, written if required,
as Employer may reasonably require.

 

4.        TERM

 

Employee’s employment hereunder shall be for a single twenty-four (24) month
period (the “Initial Term”), which shall commence November 7, 2016 (the “Start
Date”). Thereafter, this Agreement shall automatically be renewed for one
additional twelve (12) month period (the “Subsequent Term”), unless either party
terminates this Agreement pursuant to Section 14 hereof.

 

5.        SALARY AND BONUS

 

As full compensation for the performance of his duties on behalf of Employer,
Employee shall be compensated as follows:

 

(i)               Base Salary. During the Initial Term and Subsequent Term (if
applicable), Employer shall pay Employee a base salary at the rate of Two
Hundred Fifty Thousand Dollars ($250,000) per annum, payable semi-monthly (“Base
Salary”).

 

(ii)              Bonuses. In addition to Base Salary, Employee will have up to
$75,000 in MBO Bonuses annually. The MBO tasks, their deadlines, and the amount
of the corresponding MBO Bonuses will be determined by Nadir Ali, with
Employee’s input. Each of these MBO Bonuses will only be paid if the MBO is
documented in advance and completed before its deadline. If Employee leaves
Sysorex for any reason, prior to completion of any MBO, Employee will not
receive any portion of the MBO Bonus for that MBO task. MBO Bonuses for the
calendar quarter, will be paid within 60 days of the close of the calendar
quarter; provided, however, that the precise amount of any such bonus, within
the foregoing range, shall be determined by the Company in its sole and absolute
discretion and, subject to Section 14(a) hereof, no bonus shall be paid if
Employee is no longer employed by the Company on the date of payment.

 

6.        EQUITY

 

(i)              Stock Option Grant. Employee shall be granted 150,000 options
to purchase shares of common stock of the Company, which shall have an exercise
price of the market price of the Company’s common stock as of the close of
trading on the date of grant and a ten (10) year term, vesting over 48 months
from the grant date at 1/48th per month, provided that Employee is employed by
the Company when vesting is to occur. Employee shall also be eligible to
participate in the equity based incentive plans of the Company and may receive
awards thereunder, as determined by the Compensation Committee of the Company
from time to time and subject to the terms and conditions of such plans and any
award agreement between the Company and Employee evidencing such awards.
Notwithstanding the foregoing, nothing in this Paragraph 6(i) shall be construed
to extend the duration of this Agreement or Employee’s employment by the Company
beyond the expiration of the Subsequent Term.

 



 2 

 

 

(ii)             Change of Control. In the event of a reorganization, merger or
consolidation in which the Company is not the surviving corporation, or sale of
all or substantially all of the assets of the Company to another person or
entity (each a “Material Transaction”), the vesting of each outstanding stock
option shall automatically be accelerated so that 100% of the unvested shares
covered by such award shall be fully vested upon the consummation of the
Material Transaction.

  

A "Change of Control" as used in this Section 6 shall mean any of the following:

 

(i)             any consolidation, merger or sale of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s stock would be converted into cash, securities or other
property; or

 

(ii)            the stockholders of the Company approve an agreement for the
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;
or

 

(iii)          any approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company; or

 

(iv)           the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act of an aggregate of 25% or more of the voting
power of the Company’s outstanding voting securities by any single person or
group (as such term is used in Rule 13d-5 under the Exchange Act), unless such
acquisition was approved by the Board of Directors prior to the consummation
thereof); or

 

(v)              the appointment of a trustee in a Chapter 11 bankruptcy
proceeding involving the Company or the conversion of such a proceeding into a
case under Chapter 7.

  

7.        BUSINESS EXPENSES

 

The Employer shall pay or reimburse the Employee for all reasonable business
expenses incurred by Employee in the performance of his duties hereunder
including, but not limited to, lodging and travel expenses relating to Company
business, mobile phone and data usage, customer entertainment and certain
pre-approved home office expenses not paid directly by the Company.
Reimbursement for the foregoing expenses will be made in accordance with regular
Company policy and within a reasonable period following Employee’s presentation
of the details of, and proof of, such expenses.

 

8.        FRINGE BENEFITS

 

(i)            During the term of this Agreement, Employer shall provide
medical, dental, and vision insurance coverage to Employee, his spouse and his
children, to the same extent, and on the same terms and conditions, it shall
provide such coverage to other senior management employees of the Company.

 



 3 

 

 

(ii)           During the term of this Agreement, Employee shall be permitted to
participate in the Company’s 401K Plan, to the same extent, and on the same
terms and conditions, other senior management employees of the Company shall be
permitted to participate.

 

(iii)          During the term of this Agreement, Employer shall provide to
Employee three (3) weeks paid vacation days per year, which shall accrue monthly
from the Start Date.

 

(iv)          During the term of this Agreement, Employer shall provide paid
sick days to Employee, to the same extent, and on the same terms and conditions,
it shall provide such paid time off to other senior management employees of the
Company.

 

9.        SUBSIDIARIES

 

For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s subsidiaries and/or
affiliates.

 

10.      INVENTIONS

 

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any time during Employee’s
employment, developed, manufactured or used by Employer in connection with the
manufacture, process or marketing of any product heretofore or now or hereafter
developed or distributed by Employer, or any services to be performed by
Employer or of any product which shall or could reasonably be manufactured or
developed or marketed in the reasonable expansion of Employer’s business, shall
be and continue to remain Employer’s exclusive property, without any added
compensation to Employee, and upon the conception of any and every such
invention, process, discovery or improvement and without waiting to perfect or
complete it, Employee promises and agrees that Employee will immediately
disclose it to Employer and to no one else and thenceforth will treat it as the
property and secret of Employer.

 

Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instruments as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any additional compensation of
any kind to Employee. Employer hereby notifies Employee that the provisions of
this Section 10 do not apply to any inventions for which no equipment, supplies,
facilities or trade secret information of the Employer was used and which was
developed entirely on the Employee’s own time, unless (x) such invention relates
to the past, actual or planned business or activities of the Employer,
including, without limitation, research and development or (y) such invention
results in any way from any work performed by the Employee for the Employer.

 



 4 

 



 

11.      CONFIDENTIAL INFORMATION AND TRADE SECRETS

 

(i)              All Confidential Information shall be the sole property of
Employer. Employee will not, during the period of his employment for any reason,
disclose to any person or entity or use or otherwise exploit for Employee’s own
benefit or for the benefit of any other person or entity any Confidential
Information which is disclosed to Employee or which becomes known to Employee in
the course of his employment with Employer without the prior written consent of
an officer of Employer except as may be necessary and appropriate in the
ordinary course of performing his duties to Employer during the period of his
employment with Employer. For purposes of this Section 11(i), “Confidential
Information” shall mean any data or information belonging to Employer, other
than Trade Secrets, that is of value to Employer and is not generally known to
competitors of Employer or to the public, and is maintained as confidential by
Employer, including but not limited to non-public information about Employer’s
clients, executives, key contractors and other contractors and information with
respect to its products, designs, services, strategies, pricing, processes,
procedures, research, development, inventions, improvements, purchasing,
accounting, engineering and marketing (including any discussions or negotiations
with any third parties). Notwithstanding the foregoing, no information will be
deemed to be Confidential Information unless such information is treated by
Employer as confidential and shall not include any data or information of
Employer that has been voluntarily disclosed to the public by Employer (except
where such public disclosure has been made without the authorization of
Employer), or that has been independently developed and disclosed by others, or
that otherwise enters the public domain through lawful means.

 

(ii)            All Trade Secrets shall be the sole property of Employer.
Employee agrees that during his employment with Employer and forever after his
termination, Employee will keep in confidence and trust and will not use or
disclose any Trade Secret or anything relating to any Trade Secret, or deliver
any Trade Secret, to any person or entity outside Employer without the prior
written consent of the Board of Directors. For purposes of this Section 11(ii),
“Trade Secrets” shall mean any scientific, technical and non-technical data,
information, formula, pattern, compilation, program, device, method, technique,
drawing, process, financial data, financial plan, product plan or list of actual
or potential customers or vendors and suppliers of Employer or any portion or
part thereof, whether or not copyrightable or patentable, that is of value to
Employer and is not generally known to competitors of Employer or to the public,
and whose confidentiality is maintained, including unpatented and un-copyrighted
information relating to Employer’s products, information concerning proposed new
products or services, market feasibility studies, proposed or existing marketing
techniques or plans and customer consumption data, usage or load data, and any
other information that constitutes a trade secret as defined in the California
Uniform Trade Secrets Act that appears at Sections 3426-3426.11 of the
California Civil Code, in each case to the extent that Employer, as the context
requires, derives economic value, actual or potential, from such information not
being generally known to, and not being readily ascertainable by proper means
by, other persons or entities who can obtain economic value from its disclosure
or use.

 

12.      NON-SOLICITATION OF EMPLOYEES

 

During the term of Employee’s employment and for one year thereafter, Employee
will not cause or attempt to cause any employee of Employer to cease working for
Employer. However, this obligation shall not affect any responsibility Employee
may have as an employee of Employer with respect to the bona fide hiring and
firing of Employer’s personnel.

 



 5 

 

 

13.      NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE CUSTOMERS

 

Employee will not, during the period of his employment for any reason, directly
or indirectly, solicit the business of any customer of Employer for the purpose
of, or with the intention of, selling or providing to such customer any product
or service in competition with any product or service sold or provided by
Employer. For a period of one year after the termination of Employee’s
employment, Employee will not, directly or indirectly, use any of the Employer’s
Trade Secrets in order to induce any of the Employer’s customers to cease doing
business with Employer or to induce them to become the customer of any other
person or entity.

 

14.      TERMINATION

 

Employee’s employment with Employer may be terminated as follows:

 

(a)             Termination Without Just Cause.

 

(i)              Employer, in its sole discretion, may terminate Employee’s
employment hereunder for any reason without Just Cause (as defined below), at
any time, by notifying Employee in writing of its decision.

 

(ii)             If (a) Employer terminates Employee’s employment hereunder
without Just Cause or (b)within the twenty four (24) month period following a
Change of Control, Employee resigns from employment as a result of and upon a
material diminution of Employee’s duties, responsibilities, authority, position
or a material reduction of Employee’s compensation and benefits including if
Employee ceases to hold the position of Chief Marketing Officer at either the
ultimate parent entity of the Company after a Change of Control or a division or
subsidiary thereof, Employer shall: (1) continue to pay to Employee his Base
Salary, subject to customary payroll practices and withholdings, for one (1)
month if Employee was employed by the Company for six (6) but not more than
twelve (12) months as of the date of termination or resignation, for three (3)
months if Employee was employed by the Company more than twelve (12) months as
of the date of resignation or termination or for six (6) months if Employee was
employed by the Company for more than twenty-four (24) months as of the date of
resignation or termination; (2) within 45 days of termination or resignation,
pay to Employee 50% of the value of any accrued but unpaid bonus that Employee
otherwise would have received pursuant to Section 5 hereof; (3) upon termination
or resignation, pay to Employee the value of any accrued but unpaid vacation
time; and (4) upon termination or resignation, pay to Employee any unreimbursed
business expenses and travel expenses that are reimbursable under this Agreement
that have been incurred by Employee, subject to the submission of any required
documentation.

 

(b)            Termination With Just Cause.

 

(i)              Employer may immediately terminate Employee’s employment
hereunder for Just Cause (as defined below) at any time upon delivery of written
notice to Employee.

 



 6 

 

 

(ii)             For purposes of this Agreement, the phrase “Just Cause” means:
(A) Employee’s fraud, gross malfeasance, gross negligence, or willful
misconduct, with respect to Employer’s business affairs; (B) Employee’s refusal
or repeated failure to follow Employer’s established reasonable and lawful
policies; (C) Employee’s material breach of this Agreement; or (D) Employee’s
conviction of a felony or crime involving moral turpitude. A termination of
Employee for Just Cause based on clause (A), (B) or (C) of the preceding
sentence will take effect three (3) days after Employer gives written notice of
its intent to terminate Employee’s employment and Employer’s description of the
alleged cause, unless Employee, in the good-faith opinion of Employer, during
such three (3)-day period, remedies the events or circumstances constituting
Just Cause.

 

(iii)            If Employee’s employment hereunder is terminated by Employer
for Just Cause, Employer will be required to pay to Employee only that portion
of his Base Salary and accrued but unused vacation pay that has been earned
through the date of termination.

 

(c)           Disability and Death.

 

Employee’s employment hereunder will be terminated immediately upon (i)
Employee’s “Disability” for a period exceeding three (3) months in any twelve
(12) month period, or (ii) Employee’s death. For purposes of this Agreement,
“Disability” means Employee’s incapacity due to any physical or mental illness
or injury, as determined by a licensed health care provider, which renders
Employee unable to perform the essential functions of his position, even with
reasonable accommodation(s). Employee warrants, represents and agrees that
holding open his position for a period in excess of those provided in this
paragraph would not be a reasonable accommodation and would impose an undue
hardship on Employer. If Employee’s employment is terminated due to such
Disability or death, Employer will be required to pay to Employee or Employee’s
estate, as the case may be, unrelated to any amounts that Employee may receive
pursuant to any short-term and long-term disability plans or life insurance
plans (as applicable), only his Base Salary and accrued but unpaid vacation pay
earned through the date of termination, and to the extent required under the
terms of any benefit plan or this Agreement, the vested portion of any benefit
under such plan. Employee or Employee’s estate, as the case may be, will not by
operation of this provision forfeit any rights in which Employee is vested at
the time of Employee’s Disability or death.

 

15.      INJUNCTION

 

(i)              Should Employee at any time reveal, or threaten to reveal, any
Confidential Information or Trade Secret of Employer, or in any way violate, or
threaten to violate, Paragraph 12 or 13 of this Agreement, Employer shall be
entitled to an injunction restraining Employee from doing, or continuing to do
so, or performing any such acts; and Employee hereby consents to the issuance of
such an injunction without any requirement that Employer post a bond.

 

(ii)             In the event that a proceeding is brought in equity to enforce
the provisions of this Paragraph, Employee shall not argue as a defense that
there is an adequate remedy at law, nor shall Employer be prevented from seeking
any other remedies which may be available.

 

(iii)           The existence of any claim or cause of action by Employer
against Employee, or by Employee against Employer, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Employer of the foregoing restrictive covenants but shall be litigated
separately.

 



 7 

 

 

16.      ARBITRATION

 

(i)              In the event that there shall be a dispute among the parties
arising out of or relating to this Agreement, or the breach thereof (a
“Dispute”), the parties agree that such Dispute shall be resolved by final and
binding arbitration before a single arbitrator in Palo Alto, California (or
within 25 miles thereof), administered by the American Arbitration Association
(the “AAA”), in accordance with AAA’s Employment ADR Rules then in effect. The
arbitrator’s decision shall be final and binding upon the parties, and may be
entered and enforced in any court of competent jurisdiction by either of the
parties. The arbitrator shall have the power to grant temporary, preliminary and
permanent relief, including without limitation, injunctive relief and specific
performance.

 

(ii)             The Company and Employee shall each pay half of the direct
costs and expenses of the arbitration, including arbitration and arbitrator
fees. Except as otherwise provided by statute, Employee and the Company are
responsible for their respective attorneys’ fees incurred in connection with
enforcing this Agreement. Employee and the Company agree that, to the extent
permitted by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party.

  

17.      SECTION 409A COMPLIANCE

 

(i)              This Agreement is intended to comply with the requirements of
Section 409A of the Code and regulations promulgated thereunder (“Section
409A”). To the extent that any provision in this Agreement is ambiguous as to
its compliance with Section 409A, the provision shall be read in such a manner
so that no payments due under this Agreement shall be subject to an "additional
tax" as defined in Section 409A(a)(1)(B) of the Code. For purposes of Section
409A, each payment made under this Agreement shall be treated as a separate
payment. In no event may Employee, directly or indirectly, designate the
calendar year of payment. Notwithstanding anything contained herein to the
contrary, Employee shall not be considered to have terminated employment with
Employer unless he would be considered to have incurred a “termination of
employment” from Employer within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii).

 

(ii)             Notwithstanding the foregoing, if necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”) concerning payments to “specified employees,” any payment
on account of Employee’s separation from service that would otherwise be due
hereunder within six months after such separation shall nonetheless be delayed
until the first business day of the seventh month following Employee’s date of
termination and the first such payment shall include the cumulative amount of
any payments that would have been paid prior to such date if not for such
restriction, together with interest on such cumulative amount during the period
of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of Section 17 hereof, Employee shall be
a “specified employee” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key employee” (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)
thereof) of Employer at any time during the 12-month period ending on the
“Identification Date.” For purposes of the foregoing, the Identification Date
shall be December 31.”

 



 8 

 

 

(iii)            All reimbursements provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.

 

18.      MISCELLANEOUS

 

If any provision of this Agreement shall be declared, by a court of competent
jurisdiction or arbitrator, to be invalid, illegal or incapable of being
enforced in whole or in part, the remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable, and no
provision shall be deemed dependent upon any covenant or provision so expressed
herein.

 

The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by Employee and a duly authorized
officer of the Company.

 

The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the performance of the Employee’s
obligations hereunder may not be transferred or assigned by the Employee.

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of California, without reference to
its conflict-of-law rules.

 



 9 

 

 

IN WITNESS WHEREOF, this employment agreement is dated as of the __ day of
November 2016.

 

  On Behalf of Employer:       SYSOREX USA              By: /s/ Nadir Ali    
Nadir Ali, CEO         By: /s/ Soumya Das           Soumya Das, Employee

 

 

10



 

 